Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION
                                              No. 04-14-00745-CV

                     Keeann DEVORA, Craig Owen, and Keller Williams Realty,
                                         Appellants

                                                          v.

              Tavaris J. SLAUGHTER, Individually, and TJ Slaughter Enterprises, LLC,
                                          Appellees

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-13013
                            Honorable Janet P. Littlejohn, Judge Presiding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 25, 2015

SET ASIDE AND REMANDED

           The parties filed a joint motion to dismiss, asking this court to set aside the trial court’s

judgment without regard to the merits and remand the case to the trial court for rendition of

judgment in accordance with the parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

We grant the motion. See id. Pursuant to the agreement of the parties, costs of appeal are taxed




1
  The Honorable Renee Yanta is the presiding judge of the 150th District Court, Bexar County, Texas. The judgment
in this case was signed by the Honorable Janet P. Littlejohn, former presiding judge of the 150th District Court, Bexar
County, Texas.
                                                                                04-14-00745-CV


against the party who incurred them. See TEX. R. APP. P. 42.1(d) (absent agreement of parties,

costs are taxed against appellant).

                                               PER CURIAM




                                             -2-